Matter of Spence v Keyser (2018 NY Slip Op 00590)





Matter of Spence v Keyser


2018 NY Slip Op 00590


Decided on February 1, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 1, 2018

525043

[*1]In the Matter of RICHARD SPENCE, Petitioner,
vWILLIAM KEYSER, as Superintendent of Sullivan Correctional Facility, Respondent.

Calendar Date: December 13, 2017

Before: Garry, P.J., McCarthy, Lynch, Devine and Pritzker, JJ.


Richard Spence, Napanoch, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Determination confirmed. No opinion.
Garry, P.J., McCarthy, Lynch, Devine and Pritzker, JJ., concur.
ADJUDGED that the determination is confirmed, without costs, and petition dismissed.